 
EXHIBIT 10.7
 
AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
SeD MARYLAND DEVELOPMENT, LLC
 
This Amended and Restated Limited Liability Company Agreement (together with the
schedules attached hereto, this “Agreement”) of SeD MARYLAND DEVELOPMENT, LLC, a
Delaware limited liability company (the “Company”), is entered into on September
16, 2015, by the parties identified on Schedule B attached hereto (the “Members”
and each a “Member”). Capitalized terms used and not otherwise defined herein
have the meanings set forth on Schedule A attached hereto.
 
RECITALS
 
WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Limited Liability Company Act (6 Del. C.
§ 18-101 et seq.), as amended from time to time (the “Act”), pursuant to that
certain Certificate of Formation of the Company filed with the Delaware
Secretary of State on October 16, 2014 (the “Certificate of Formation”).
 
WHEREAS, SeD Ballenger, LLC (“SeD Ballenger”) was the original member of the
Company.
 
WHEREAS, SeD Ballenger entered into that certain Limited Liability Company
Agreement dated January 8, 2015 (the “Original LLC Agreement”).
 
WHEREAS, as of September 25, 2015, SeD Ballenger shall have contributed
$12,697,568 to the capital of the Company.
 
WHEREAS, pursuant to the terms and conditions of that certain Membership
Interest Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company, SeD Ballenger and CNQC Maryland
Development LLC, a Delaware limited liability company (“CNQC”), CNQC has
purchased from the Company a newly issued Interest in the Company (the
“Purchased Interest”) representing 16.45% of the outstanding Interests in the
Company, in exchange for the payment by CNQC to the Company of US$2,500,000 in
cash on September 25, 2015.
 
WHEREAS, the Members wish to enter into this Agreement to amend and restate the
Original LLC Agreement in its entirety and to set forth the terms and conditions
that will govern their relationship with respect to the Company and operation of
the Company’s business.
 
 

 
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the Company and undersigned Members hereby agree
that the Original LLC Agreement is amended and restated in its entirety as
follows:
 
AGREEMENT
 
1. Name. The name of the limited liability company is “SeD Maryland Development,
LLC.”
 
2. Principal Business Office. The principal office of the Company in the United
States shall be at such place as the Company may designate, which need not be in
the State of Delaware, and the Company shall maintain records there as required
by the Delaware Act and shall keep the street address of such principal office
at the registered office of the Company in the State of Delaware. The Company
may have such other offices as the Board of Managers may designate from time to
time, upon approval of at least a majority of the Managers.
 
3. Registered Office. The address of the registered office of the Company in the
State of Delaware is 16182 Coastal Highway, Lewes, DE 19958.
 
4. Registered Agent. The name and address of the registered agent of the Company
for service of process on the Company in the State of Delaware is Harvard
Business Service, 16182 Coastal Highway, Lewes, DE 19958.
 
5. Members.
 
(a) The mailing address of each Member is set forth on Schedule B attached
hereto.
 
(b) The Members may act by unanimous written consent in lieu of a meeting.
 
6. Certificates. The Certificate of Formation of the Company, and each other
certificate of or relating to the Company, filed on or prior the date hereof
with the Secretary of State of the State of Delaware, have been executed,
delivered and filed by an “authorized person” of the Company within the meaning
of the Act. The execution, delivery and filing of the Certificate of Formation
of the Company and each other certificate of or relating to the Company filed on
or prior the date hereof with the Secretary of State of the State of Delaware
are hereby expressly approved, ratified and confirmed in all respects. Upon the
execution of this Agreement, each of Charles Mackenzie, Tung Moe Chan and
Jeffrey Busch shall be designated as an “authorized person” and shall continue
as a designated “authorized person” within the meaning of the Act, unless the
Board of Managers authorize, upon approval of at least a majority of the
Managers, a change in the authorized persons. An “authorized person” shall
execute, deliver and file any other certificates (and any amendments and/or
restatements thereof) necessary for the Company to qualify to do business in any
other jurisdiction in which the Company may wish to conduct business.
 
 

 
 
The existence of the Company as a separate legal entity shall continue until
cancellation of the Certificate of Formation as provided in the Act.
 
7. Purposes.
 
(a) The business of the Company shall be to acquire, own, develop, hold,
operate, maintain, manage, sell, mortgage, finance, pledge, convey, lease and
otherwise encumber and in any manner deal with that certain land consisting of
approximately 197 acres known as Parcels 53, 54 and 243 on Tax Map 86 in
Frederick County, Maryland, together with the buildings, structures, and
improvements thereon erected and/or to be erected thereon and all appurtenances
thereof and interests therein, and any personal property located thereon or used
in connection therewith, known as Ballenger Run, and being more particularly
described in Exhibit A attached hereto and made a part hereof (collectively, the
“Property”), and to carry on all such other business incidental to and not
inconsistent with the general purposes herein set forth.
 
(b) Subject to the approval rights of the SeD Ballenger set forth herein and the
Board of Managers set forth in Section 10(f) below, the Management Company or
any authorized person designated or appointed pursuant to a resolution adopted
by the Board of Managers, upon approval of at least a majority of the Managers,
(individually an “Authorized Signatory”), may enter into, execute and perform
(i) the Basic Documents and all documents, agreements, certificates, or
financing statements contemplated thereby or related thereto and any resolution
relating to the Basic Documents, and (ii) any and all agreements, documents,
instruments and any additions to, deletions from, changes in, or amendments
thereto and do or cause to be done any and all acts and things, as such
Authorized Signatory shall deem necessary, appropriate or desirable, in the best
interests of the Company. Any Authorized Signatory executing documents on behalf
of the Company may execute such documents using such person’s title, or in lieu
of any title, the designation “Authorized Signatory.” The foregoing shall not be
deemed a restriction on the power and authority of the Board of Managers to
execute documents or take other actions on behalf of the Company so long as duly
approved by at least a majority of the Managers.
 
8. Development of Project.
 
(a) Development of the Project. The Board of Managers shall take such actions as
shall be required to cause either the Company or the Management Company (as
defined in Section 9(b) below) to perform and complete the construction and
other development work as contemplated and/or required under the NVR Purchase
and Sale Agreements, or any other construction company selected by the Board of
Managers (the “Development Work”), substantially in accordance with the Project
Plan, at a cost to the Company not exceeding the total cost set forth in the
Budget, in a manner consistent with this Agreement and all applicable laws,
ordinances, rules, regulations or requirements (including, without limitation,
those with respect to discrimination) of governmental authorities, and in
compliance with any covenants, conditions or restrictions affecting all or any
portion of the Property.
 
 

 
 
(b) Project Plan and Budget. The Board of Managers shall take such actions as
shall be required to cause either the Company or the Management Company to
prepare (i) a project plan for the acquisition and development of the Property
and the timely performance and completion of the Development Work in accordance
with the Budget (the “Project Plan”), and (ii) a budget of the hard and soft
costs of the Development Work and the other costs to complete the development of
the Property (the “Budget”), which Budget shall be prepared not later than
thirty (30) days prior to the commencement of each Fiscal Year. The Board of
Managers shall use commercially reasonable efforts to operate in all material
respects in accordance with the Budget, and shall review the Budget periodically
and make any recommendations with respect to the Project Plan and the Budget.
The Project Plan and Budget, and any amendments, revisions or modifications
thereto, shall be approved by the Board of Managers pursuant to Section 10(f)
below.
 
(c) Project Financing. It is anticipated by the Members that funding for
Development Work and other capital needs of the Company (“Project Financing”)
will be provided by a third party institutional lender (“Institutional Lender”).
Subject to the terms hereof, the Board of Managers shall oversee and make all
final determinations with respect to obtaining all Project Financing for the
Project and the Company’s business, including, without limitation (i) the final
selection of the Institutional Lender or other final financing source that will
provide the Project Financing; (ii) the final approval of all terms and
conditions of the Project Financing; and (iii) the negotiation of all final
terms and conditions contained in the loan documents evidencing and securing all
Project Financing. As soon as reasonably practicable, the Board of Managers
shall: (A) arrange for Project Financing which is sufficient to permit the
Company to develop, construct, complete, market and sell the Development Work on
terms acceptable to the Board of Managers; (B) cause such Project Financing to
close and be available to the Company for the purposes described herein; and (C)
provide the Institutional Lender or other lending source providing the Project
Financing (the “Project Financing Lender”) with, or causing the Project
Financing Lender to be provided with, such guaranties of payment and performance
with respect to the Project Financing as may be reasonably required by the
Project Financing Lender. Notwithstanding anything to the contrary in this
Agreement, none of the Members, nor any of the principals or equity holders of
any of the Members, shall have any obligation or duty of any kind to provide any
guaranty or other credit support with respect to any Project Financing.
 
9. Management.
 
(a) Board of Managers. Subject to any limitations specifically imposed by the
Act or this Agreement, the Board of Managers shall have the sole right to make
all decisions relating to the business, affairs and properties of the Company,
and any and all other acts or activities customary or incident to the management
of the Company’s business and objectives. The Board of Managers may delegate any
of its rights or responsibilities to (i) an Authorized Signatory pursuant to
Section 7(b) above, (ii) the Management Company, pursuant to Section 9(b) below,
or (iii) any officer of the Company pursuant to Section 10 below. Any delegation
pursuant to this Section 9(a) may be revoked at any time by the Board of
Managers in its sole discretion.
 
 

 
 
(b) Management Company. Pursuant and subject to the terms and conditions of that
certain Management Agreement, dated as of July 15, 2015, by and between the
Company and SeD Development Management, LLC, a Delaware limited liability
company (the “Management Company”) attached hereto as Exhibit B (the “Management
Agreement”), and subject to the approval rights of the Board of Managers set
forth in Section 10(f) below, the daily business and affairs of the Company
shall be managed by the Management Company. The Management Company shall be
entitled to be paid the fees and shall have the other rights, benefits and
obligations as are set forth in the Management Agreement. The Management Company
shall be a “manager” within the meaning of and for purposes of the Act. The
Board of Managers shall act on behalf of the Company with respect to the
Management Company, the terms and provisions of the Management Agreement,
including, without limitation, the right to remove the Management Company.
Subject to the foregoing, the Management Company has the authority to bind the
Company.
 
10. Board of Managers; Officers. A Board of Managers of the Company shall be
established pursuant to this Section 10. Notwithstanding the last sentence of
Section 18-402 of the Act, no Manager, acting individually in its capacity as
such, nor each of the Members, acting individually in its capacity as such,
shall have any right or authority to act for, bind or otherwise assume any
obligation or responsibility on behalf of, the Company, except as specifically
authorized in accordance with this Agreement. Except as otherwise specifically
provided herein, the Company may only act and bind itself through (i) the
collective action of the Managers in accordance with this Agreement or (ii) the
action of the Officers of the Company, if and to the extent authorized by this
Agreement or by the Board of Managers in accordance with this Agreement. The
Board of Managers may, from time to time as it deems advisable, appoint officers
of the Company (the “Officers”) and assign in writing titles (including, without
limitation, President, Vice President, Secretary, Treasurer or attorney-in-fact)
to any such individual. The Board of Managers may remove any Officer at any time
with or without cause. No Officer shall be paid any compensation or other
remuneration solely for serving as an Officer of the Company. Unless the Board
of Managers decides otherwise, if the title is one commonly used for officers of
a business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office.
 
(a) Number and Initial Managers. The number of Managers constituting the Board
of Managers shall be as determined by the Members in accordance with this
Agreement, but in no instance shall there be less than one Manager. The initial
number of Managers constituting the Board of Managers shall be three. The
Members, by unanimous vote, may from time to time change the number of Managers
constituting the Board of Managers by adopting resolutions to that effect. The
Board of Managers shall be comprised as follows:
 
(i) Two individuals designated by SeD Ballenger, who shall initially be Chan
Heng Fai and Chan Tung Moe, one of which will be the Chairman of the Board of
Managers; and
 
 

 
 
(ii) one individual designated by CNQC, who shall initially be Li Gen Zhong.
 
(b) Duties of the Manager. Each Manager shall be obliged to devote only as much
of their time to the Company’s business as shall be reasonably required in light
of the Company’s business and objectives. Each Manager shall perform his or her
duties as a Manager in good faith, in a manner he or she reasonably believes to
be in the best interests of the Company, and with such care as an ordinarily
prudent Person in a like position would use under similar circumstances.
 
(c) Election of Managers; Vacancies; Term. Managers shall be appointed from time
to time by the Members. In the event of a vacancy in the Board of Managers,
including vacancies created by an increase in the number of Managers pursuant to
Section 10(a), the Member(s) who are entitled to appoint the initial managers
pursuant to Section 10(a) above shall have the right to fill such vacancy (by
way of example only, if there is a vacancy by one of the Managers appointed by
SeD Ballenger, then SeD Ballenger shall have the right to appoint the successor
manager). Each member of the Board of Managers, including each Manager appointed
to fill a vacancy on the Board of Managers, shall hold office until the earlier
of his or her resignation, removal, retirement or death or the appointment and
qualification of his or her successor.
 
(d) Resignation and Removal of Managers. A Manager may resign upon delivery of
written notice thereof to the Chairman of the Board of Managers or, in case of
the Chairman’s resignation, to an Authorized Signatory, provided that any
Manager who receives written notice of the resignation from the Chairman shall
promptly forward such written notice to the other members of the Board of
Managers. A Manager may be removed from office with or without cause by
unanimous consent of the Members.
 
(e) Meetings of the Board of Managers.
 
(i) Location. The Board of Managers may hold meetings, both regular and special,
either within or without the State of Delaware.
 
(ii) Regular Meetings. Regular meetings of the Board of Managers may be held
without notice at such time and at such place as shall, from time to time, be
determined by the Board of Managers.
 
(iii) Special Meetings. Special meetings of the Board of Managers may be called
by any Manager.
 
 

 
 
(iv) Notice of Meetings. Regular meetings of the Board of Managers may be held
without notice. The person(s) calling a special meeting of the Board of Managers
shall, at least two days (or, in the case of notice given by mail, not less than
three days) before such meeting, give or cause to be given notice thereof to
each Manager by any usual means of communication. Such notice need not specify
the purpose for which the meeting is called. Any duly convened regular or
special meeting may be adjourned by the Board of Managers to a later time
without further notice. Any Manager may waive notice of any meeting either
before or after such meeting. The waiver must be signed in writing by the
Manager entitled to notice and delivered to the Company for inclusion in the
Company’s records. A Manager’s attendance at or participation in a meeting shall
constitute a waiver of notice of such meeting, except when such Manager attends
a meeting for the express purpose of objecting, at the beginning of the meeting,
to the transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Board of Managers need be specified in any
written waiver of notice.
 
(v) Quorum, Adjournments and Acts of the Board of Managers. At all meetings of
the Board of Managers, the presence of at least one member nominated by SeD
Ballenger and one member nominated by CNQC, if applicable, shall constitute a
quorum for the transaction of business. Each member of the Board of Managers may
appoint an Officer or any other Person to act on his behalf in case such Manager
is unavailable to attend the meeting. Each member of the Board of Managers, or
its representative, as applicable, shall be entitled to one vote, and the
affirmative vote of a majority of the members of the Board of Managers present
at any meeting at which there is a quorum shall be the act of the Board of
Managers, except as may be otherwise specifically provided by the Act. If a
quorum is not present at a meeting of the Board of Managers, the Managers
present at such meeting may adjourn the meeting from time to time, without
notice other than announcement at the meeting. After two adjourned meetings at
which a quorum was not present or represented, the presence of any members of
the Board of Managers, or their representatives, at the third adjourned meeting
shall be sufficient to constitute a quorum for the transaction of business. At
any adjourned meetings, any business may be transacted which might have been
transacted at the meeting as originally notified.
 
(vi) Action Without Meeting. Unless otherwise restricted by the Act, any action
required or permitted to be taken at any meeting of the Board of Managers may be
taken without a meeting, if a written consent thereto is signed by all members
of the Board of Managers before or after such action, describing the action to
be taken or previously taken, and included in the minutes of the Board of
Managers or filed with the Company’s records.
 
 

 
 
(vii) Organization. There may be a Chairman of the Board of Managers elected by
the Managers from their number at any meeting of the Board of Managers. The
Chairman shall preside at all meetings of the Board of Managers and perform such
other duties as may be directed by the Board of Managers, and shall serve as
Chairman at the pleasure of the Board of Managers. Until a Chairman of the Board
of Managers is elected, the President of the Company shall preside at the
meetings of the Board of Managers. The Secretary or an Assistant Secretary of
the Company, if any, shall act as Secretary of any meeting of the Board of
Managers, but if neither has been appointed or in their absence, the Chairman
may appoint any person to act as Secretary of the meeting.
 
(viii) Meeting by Conference Telephone. Any member of the Board of Managers may
participate in any meeting of the Board of Managers by means of conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear, and be heard by, each other, and such
participation shall constitute presence in person at such meeting.
 
(f) Greater Than Fifty Percent Majority Approval. Certain major decisions
involving the Company shall require approval of a majority of the Managers.
Without limiting the generality of the preceding sentence, the following actions
shall require approval of at least a majority percent of the Managers:
 
(i) to borrow money (other than trade payables) in excess of $500,000 (in one or
a related series of transactions) and/or grant security interests in Company
property to secure such loans;
 
(ii) to make all decisions and determinations with respect to the Project
Financing in accordance with the terms of Section 8(c) above;
 
(iii) to guarantee the debts of any Person, or to provide any credit or to grant
any loan or advance to (A) any employee or similar person of the Company, or (B)
any third party in an amount in excess of $50,000;
 
(iv) to enter into any new line of business;
 
(v) to amend, modify, waive or terminate the Management Agreement;
 
(vi) to approve the Project Plan and Budget, and any revisions or changes
thereto;
 
(vii) to require the Members to make any Member Loans;
 
(viii) to exercise the right of first refusal pursuant to Section 22(c) below or
to make the rights under Section 22(g) below;
 
 

 
 
(ix) to designate a Tax Matters Partner (as defined herein);
 
(x) to delegate any of the powers, authority rights or obligations of the Board
of Managers to (i) an Authorized Signatory pursuant to Section 7(b), (ii) the
Management Company, pursuant to Section 9(b), or (3) any officer of the Company
pursuant to Section 10;
 
(xi) to appoint or remove any Officer;
 
(xii) removal and replacement of a Manager from office;
 
(xiii) to appoint a new Management Company, in accordance with the terms of the
Management Agreement;
 
(xiv) to amend, modify or terminate the NVR Purchase Agreements (or any of
them);
 
(xv) to sell, transfer, assign or otherwise dispose of, or encumber, any major
asset of the Company;
 
(xvi) to organize or acquire any subsidiary or to subscribe for or acquire
shares in, or other securities of, or interest in, any other corporate body or
Person;
 
(xvii) to register or qualify any securities of the Company under the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, or any
other applicable laws;
 
(xviii) to determine the maximum and minimum working capital requirements of the
Company;
 
(xix) any merger of the Company with or into another Person;
 
(xx) any acquisition of another Person, whether by merger, consolidation,
purchase of stock or assets, or otherwise;
 
(xxi) to borrow money from a Member or Members;
 
(xxii) to implement any plan or arrangement for the issuance of, or to issue,
membership interests or other security convertible into membership interests;
 
(xxiii) to issue or sell any new membership interests to any Person or admit any
new Member;
 
(xxiv) to register or qualify any securities of the Company under the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, or any
other applicable laws;
 
 

 
 
(xxv) to pay any distributions to the Members, whether in cash or in kind; and
 
(xxvi) to acquire any major asset or make any major expenditure with any Company
funds, except in accordance with the Budget.
 
Subject to the power and authority provided above in Section 10 (f)(x), unless
authorized by at more than fifty percent of the Managers, no attorney-in-fact,
employee, or other agent of the Company shall have any power or authority to
bind the Company in any way, to pledge its credit, or to render it liable
pecuniarily for any purpose.
 
(g) Unanimous Approval. Certain major decisions involving the Company shall
require unanimous approval of the Managers. Without limiting the generality of
the preceding sentence, the following actions shall require unanimous approval
of the Managers:
 
(i) amending the Certificate of Formation of the Company;
 
(iii) amending the terms of this Agreement;
 
(iii) increasing of the number of Managers beyond three (3);
 
(iv) instituting any proceedings under bankruptcy laws or other law of general
application to debtors seeking relief from claims of creditors, or having a
receiver or trustee appointed for the benefit of the Company, the undertaking of
any action that would render the Company insolvent or unable to pay its debts as
they become due, making a general assignment for the benefit of creditors, or
causing a dissolution, liquidation or winding-up of the Company.
 
(h) No Exclusive Duty to Company; Compensation. Members of the Board of Managers
shall not be required to manage the Company as their sole and exclusive
function, and they may have other business interests and may engage in other
activities in addition to those relating to the Company. Neither the Company nor
the Members shall have any right, by virtue of this Agreement, to share or
participate in such other investments or activities of members of the Board of
Managers acting in a capacity other than as a member of the Board of Managers or
to the income or proceeds derived therefrom. No member of the Board of Managers
shall be compensated for serving as a Manager, unless compensation shall be duly
authorized by SeD Ballenger. Notwithstanding the foregoing, the Board of
Managers shall provide for the payment or reimbursement of any or all reasonable
expenses incurred by any Manager in connection with the authorized services
performed by such Manager on behalf of the Company.
 
 
 

 
 
(i) Conflicts of Interest. No contract or transaction between the Company and
one or more of its Managers, or between the Company and an Affiliate of any
Manager, shall be void or voidable: (a) solely for that reason; (b) solely
because such Manager is present at or participates in the meeting of the Board
of Managers or committee thereof which authorizes, approves or ratifies the
contract or transaction; (c) solely because the votes of such Manager are
counted for such purpose; or (d) if the transaction is fair as to the Company as
of the time it is authorized, approved or ratified by the Board of Managers or
the Members. Common or interested Managers may be counted in determining the
presence of a quorum at a meeting of the Board of Managers.
 
11. Deadlock.
 
(a) Subject to the terms and provisions hereof, if the Members or the Managers
are unable to agree on any of the matters described in this Agreement,
including, but not limited to Section 10(f) and Section 10(g) hereof and such
disagreement continues for [thirty (30)] days despite good faith deliberations
by the Members or the Managers, as applicable (“Deadlock”), then either Member
shall be entitled to exercise the buy-sell rights set forth in this
Section 11(a) by delivering a Buy-Sell Offer Notice (as defined herein). The
provisions of this Section 11(a) shall not apply with respect to any
disagreement regarding the CNQC Option.
 
(b) If a Member wishes to exercise the buy-sell right provided in this
Agreement, such Member (the “Initiating Member”) shall deliver to the other
Member (the “Responding Member”) written notice (the “Buy-Sell Offer Notice”) of
such election, which notice shall include (i) a description of the circumstances
that triggered the buy-sell right, and (ii) the purchase price (which shall be
payable exclusively in cash (unless otherwise agreed)) at which the Initiating
Member shall purchase all of the Interests owned by the Responding Member (the
“Buy-out Price”) or sell all of its Interests to the Responding Member (the
“Sell-out Price”), with any difference between the Buy-out Price and the
Sell-out Price based solely on each Member’s Interest in the Company, without
regard to any market discount or premium from differences in such proportionate
interests. The Member who first delivers the Buy-Sell Offer Notice to the other
Member shall be the Initiating Member.
 
(c) Within [thirty (30)] days after the Buy-Sell Offer Notice is received (the
“Buy-Sell Election Date”), the Responding Member shall deliver to the Initiating
Member a written notice (the “Response Notice”) stating whether it elects to
sell all of its Interests to the Initiating Member for the Buy-out Price or buy
all of the Interests owned by the Initiating Member for the Sell-out Price. The
failure of the Responding Member to deliver the Response Notice by the Buy-Sell
Election Date shall be deemed to be an election to sell all of its Interests to
the Initiating Member at the Buy-out Price.
 
 

 
 
(d) The closing of any purchase and sale of Interests pursuant to this
Section 11 shall take place [fifteen (15)] days after the Response Notice is
delivered or deemed to have been delivered or some other date mutually agreed
upon by the parties. The Buy-out Price or the Sell-out Price, as the case may
be, shall be paid at closing by wire transfer of immediately available funds to
an account designated in writing by the selling Member (the “Selling Member”).
At the closing, the Selling Member shall deliver to the purchasing Member (the
“Purchasing Member”) good and marketable title to its Interests, free and clear
of all liens and encumbrances. Each Member agrees to cooperate and take all
actions and execute all documents reasonably necessary or appropriate to reflect
the purchase of the Selling Member’s Interest by the Purchasing Member.
 
(e) If the Purchasing Member defaults in any of its material closing
obligations, then the Selling Member shall have the option to purchase the
Purchasing Member’s entire Interest at a price that is equal to [85]% of the
purchase price of the Purchasing Member’s Interest determined in accordance with
Section 11(b) above.
 
12. Limited Liability. Except as otherwise expressly provided by the Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be the debts, obligations and liabilities solely of the
Company, and no Member, Manager, authorized person or Authorized Signatory shall
be obligated personally for any such debt, obligation or liability of the
Company solely by reason of being a Member, Management Company, Manager,
authorized person or Authorized Signatory of the Company.
 
13. Initial Capital Contributions. Each Member has contributed to the capital of
the Company cash in the amount set forth next to such Member’s name on
Schedule B hereto (an “Initial Capital Contribution”). Each Member’s Interest in
the Company is expressed as a percentage and is set forth next to such Member’s
name on Schedule B hereto. Each Member acknowledges that its percentage Interest
in the Company may change over the life of the Company and, in the event of any
such change in its percentage Interest in the Company, the Management Company
shall revise Schedule B hereto to reflect any such change. A separate capital
account (“Capital Account”) has been or will be established and maintained for
each member in accordance with Section 1.704-1(b)(2)(iv) of the Treasury
Regulations.
 
14. Capital Contributions; Member Loans.
 
(a) Voluntary Capital Contributions. Except for the Members’ obligation to make
its respective Initial Capital Contribution, the Members shall not be required
to make any additional capital contribution to the Company. To the extent that
any operating revenue and the proceeds of any loans to the Company are
insufficient to fully fund the development costs set forth in the Budget, any
additional capital requirements shall be fulfilled by one or more member loans
(“Member Loans”) in accordance with this Section 14.
 
 

 
 
(b) Member Loans. Subject to the terms hereof, Member Loans shall be made by the
Members in an amount equal to their pro rata portion of the Member Loan amount
based on their respective percentage Interests in the Company at that time. In
the event the Board of Managers determines to require Member Loans, the Board of
Managers shall provide written notice to the Members of such election at least
fifteen (15) Business Days prior to the date such loans will be made to the
Company, together with the amount of the Member Loans required and terms of
repayment of such Member Loans (“Member Loan Notice”). Each Member shall have
ten (10) Business Days after receipt of the Member Loan Notice to either agree
or decline to make its respective Member Loan; provided that if a Member fails
or otherwise elects to decline to make the Member Loan, then the other Member
shall have the option to make 100% of the Member Loan amount on the terms set
forth in the Member Loan Notice. Such Member Loans shall have a two-year term
and will be made in exchange for a 15% interest rate per annum to be paid
annually, or any other terms approved by at least a majority of the Board of
Managers.
 
(c) Member Loan Cap. If a any time the Board of Managers determined to require
additional capital contribution to the Company in an aggregate amount greater
than $5.0 million (USD), CNQC shall have the option to sell its entire Interest
to SeD Ballenger (the “CNQC Option”), at a purchase price equal to the lesser of
(i) the fair market value of the CNQC Interest as determined pursuant to Section
22(d)(ii), and (ii) CNQC’s Initial Capital Contribution minus any distributions
made to CNQC; which shall be paid in up to 90 Business Days from the receipt of
the Election Notice (as defined below) by SeD Ballenger. CNQC shall have ten
(10) Business Days from receipt of the Member Loan Notice to elect in writing to
exercise the CNQC Option (the “Election Notice”); provided that if a CNQC fails
or otherwise elects to decline to make such option, then it shall be understood
that CNQC waives its right to exercise the CNQC Option and the terms of Section
14(b) above shall apply.
 
(d) Revaluing Capital Accounts. If (i) a new or existing Member acquires
additional Interests in the Company in exchange for more than a de minimis
contribution of property or services, (ii) the Company distributes to a Member
more than a de minimis amount of Company property as consideration for such
Interests, or (iii) the Company is liquidated within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations, the Board of Managers shall
revalue the property of the Company to its fair market value (as determined by
the Board of Managers, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Section
1.704-1(b)(2)(iv)(f) of the Treasury Regulations; provided, however, that the
adjustments pursuant to clauses (i) and (ii) above shall be made only if the
Manager determines, it is reasonable discretion, that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members of the Company. When the Company’s property is revalued by the Manager,
the Capital Accounts of the Company shall be adjusted in accordance with
Sections 1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital
Accounts to be adjusted to reflect the manner in which the unrealized gain or
loss inherent in such property (that has not been reflected in the Capital
Accounts previously) would be allocated among the Members pursuant to
Sections 15 and 16 if there were a taxable disposition of such property for its
fair market value (as determined by the Managers, in their sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.
 
 

 
 
15. Allocation of Profits and Losses; Tax Characterization.
 
(a) Profit and loss of the Company for each 12-month period ending December 31
of each year or such other taxable year as may be required by Section 706(b) of
the Code (“Fiscal Year” or “Taxable Year”) shall be allocated to the Members in
accordance with their respective Interests.
 
(b)  Notwithstanding any provision to the contrary, (i) any expense of the
Company that is a “nonrecourse deduction” within the meaning of Treasury
Regulations Section 1.704-2(b)(1) shall be allocated in accordance with the
Members’ respective Interests, (ii) any expense of the Company that is a
“partner nonrecourse deduction” within the meaning of Treasury Regulations
Section 1.704-2(i)(2) shall be allocated in accordance with Treasury Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Treasury Regulations Section 1.704-2(f)(1) for any
Taxable Year, items of gain and income shall be allocated among the Members in
accordance with Treasury Regulations Section 1.704-2(f) and the ordering rules
contained in Treasury Regulations Section 1.704-2(j), and (iv) if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain within the meaning of Treasury
Regulations Section 1.704-2(i)(4) for any Taxable Year, items of gain and income
shall be allocated among the Members in accordance with Treasury Regulations
Section 1.704-2(i)(4) and the ordering rules contained in Treasury Regulations
Section 1.704-2(j). A Member’s “interest in partnership profits” for purposes of
determining its share of the nonrecourse liabilities of the Company within the
meaning of Treasury Regulations Section 1.752-3(a)(3) shall be the percentage of
all outstanding Membership Units held by such Member.
 
(c) If a Member receives in any Taxable Year an adjustment, allocation, or
distribution described in subparagraphs (4), (5), or (6) of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) that causes or increases a negative balance in such
Member’s Capital Account that exceeds the sum of such Member’s shares of
Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, as
determined in accordance with Treasury Regulations Sections 1.704-2(g) and
1.704-2(i), such Member shall be allocated specially for such Taxable Year (and,
if necessary, later Taxable Years) items of income and gain in an amount and
manner sufficient to eliminate such negative Capital Account balance as quickly
as possible as provided in Treasury Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Member in
accordance with this Section 15(c), to the extent permitted by Regulations
Section 1.704-1(b) and Section 15(c) hereof, items of expense or loss shall be
allocated to such Member in an amount necessary to offset the income or gain
previously allocated to such Member under this Section 15(c).
 
 

 
 
(d) Loss shall not be allocated to a Member to the extent that such allocation
would cause a deficit in such Member’s Capital Account (after reduction to
reflect the items described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such Member’s shares
of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain. Any loss
in excess of that limitation shall be allocated to all the other Members in
accordance with their respective Interests. After the occurrence of an
allocation of loss to a Member in accordance with this Section 15(c), to the
extent permitted by Treasury Regulations Section 1.704-1(b), profit shall be
allocated to such Member in an amount necessary to offset the loss previously
allocated to such Member under this Section 15(c).
 
(e) If a Member transfers any part or all of its Interests and the transferee is
admitted as provided herein (a “New Member”), the distributive shares of the
various items of profit and loss allocable among the Members during such Fiscal
Year shall be allocated between the transferor and the New Member (at the
election of the Board) either (i) as if the Fiscal Year had ended on the date of
the transfer or (ii) based on the number of days of such Fiscal Year that each
was a Member without regard to the results of Company activities in the
respective portions of such Fiscal Year in which the transferor and New Member
were Members.
 
(f)  “Profit” and “loss” and any items of income, gain, expense or loss referred
to in this Section 15 shall be determined in accordance with federal income tax
accounting principles as modified by Treasury Regulations Section
1.704-1(b)(2)(iv), except that profits and losses shall not include items of
income, gain, and expense that are specially allocated pursuant to
Section 15(b), 15(c) or 15(d) hereof. All allocations of income, profits, gains,
expenses, and losses (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 15, except as otherwise required by Section 704(c) of the Code and
Section 1.704-1(b)(4) of the Treasury Regulations.
 
(g) The parties hereby agree to treat the purchase by CNQC of the Purchased
Interest as a contribution of cash to the Company in exchange for the Purchased
Interest on a basis consistent with Revenue Ruling 99-5, 1999-1 C.B. 434
(Situation 2). Each of the Members shall file all tax returns and tax
informational statements on a basis consistent with such characterization.
 
16. Distributions.
 
(a) Distributions shall be made to the Members at the times and in the aggregate
amounts approved by the Board of Managers, but always (i) after any Member Loan
is repaid in its totality and there are no Member Loans outstanding, and (ii) in
amounts proportional to their then-current respective Interests in the Company.
 
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not make a distribution to the Members on account of their
Interests in the Company if such distribution would violate Section 18-607 of
the Act or any other applicable law or any Basic Document. Distributions shall
be calculated and paid subject to the rights of the Management Company under the
Management Agreement.
 
 
 

 
 
(b) Notwithstanding anything to the contrary herein, the Company shall withhold
all amounts required to be withheld pursuant to Section 1446 of the Code or any
other provision of federal, state, or local tax law, and any such withholdings
shall be treated as amounts actually distributed to the affected Members for all
purposes under this Agreement.
 
17. Books and Records. The Board of Managers shall keep or cause to be kept
complete and accurate books of account and records with respect to the Company’s
business. The books of the Company shall at all times be maintained by the Board
of Managers. The Company, and the Board of Managers on behalf of the Company,
shall not have the right to keep confidential from the Members any information
that the Board of Managers would otherwise be permitted to keep confidential
from the Members pursuant to Section 18-305(c) of the Act. The Company’s
independent auditor, if any, shall be an independent public accounting firm
selected by the Board of Managers.
 
18. Reports. At the Company’s expense, the Board of Managers shall prepare and
deliver, or cause to be prepared and delivered, to the Company, and the Company
shall approve and deliver to the Members no later than 75 days after the close
of each Fiscal Year, a Schedule K-1, a copy of the Company’s informational tax
return (IRS Form 1065), and such other reports (collectively, the “Annual Tax
Reports”) setting forth in sufficient detail all such information and data with
respect to the transactions effected by or involving the Company during such
Fiscal Year as shall enable the Company, each Member to prepare its federal,
state, and local income tax returns in accordance with the laws, rules, and
regulations then prevailing. No later than 90 days after the end of a Fiscal
Year or 45 days after the end of each quarter in a Fiscal Year, the Board of
Managers shall prepare or cause the preparation of, and shall deliver or cause
to be delivered to the Members, statements of the Company’s (i) assets,
liabilities and capital as of the end of the year or quarter, as applicable, and
(ii) revenues and expenses for the year or the quarter and year-to-date, as
applicable.
 
19. Other Business. Notwithstanding any duty otherwise existing at law or in
equity, any Member and any Affiliate of any Member may engage in or possess an
interest in other business ventures (unconnected with the Company) of every kind
and description, independently or with others. The Company shall not have any
rights in or to such independent ventures or the income or profits therefrom by
virtue of this Agreement.
 
20. Option to Purchase Lots. SeD Ballenger, or any of its Affiliates (including,
but not limited to, Mr. Heng Fai Chan and any companies controlled by, or
affiliated with, Mr. Heng Fai Chan), shall, at any time during the duration of
the Development Work, have the sole and absolute option to purchase (i) the CCRC
Multifamily Parcel at the appraised price of $2.8 million and/or (ii) the MF
Multifamily Parcel at the appraised price of $5.25 million; as described in the
development plan attached as Exhibit C.
 
 

 
 
21. Exculpation and Indemnification.
 
(a) The Managers, any Member, any employee, representative, authorized person,
Authorized Signatory, or agent of the Company, the Manager or any Member, any
officer, manager, employee, representative, agent or Affiliate of the Manager or
any Member (or any officer, employee, representative or agent of any such
Affiliate) (collectively, the “Covered Persons”), to the fullest extent
permitted by law, shall not be liable to the Company or any other Person that is
a party to or is otherwise bound by this Agreement for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such Covered
Person in good faith on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Covered
Person by this Agreement, except that a Covered Person shall be liable for any
such loss, damage or claim incurred by reason of such Covered Person’s gross
negligence or willful misconduct.
 
(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Company for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company and in a
manner reasonably believed to be within the scope of the authority conferred on
such Covered Person by this Agreement, except that no Covered Person shall be
entitled to be indemnified in respect of any loss, damage or claim incurred by
such Covered Person by reason of such Covered Person’s gross negligence or
willful misconduct with respect to such acts or omissions; provided, however,
that any indemnity under this Section 21 by the Company shall be provided out of
and to the extent of Company assets only, and the Members shall not have
personal liability on account thereof.
 
(c) To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Company prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Company of an undertaking by or on behalf of the Covered Person to repay
such amount if it shall be determined that the Covered Person is not entitled to
be indemnified as authorized in this Section 21.
 
(d) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, advice, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including, without limitation, information, opinions, advice and
reports of legal counsel, accountants and other professional advisors, and
statements as to the value and amount of the assets, liabilities, or any other
facts pertinent to the existence and amount of assets from which distributions
to the Members might properly be paid.
 
 

 
 
(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any other Covered Person, a Covered Person acting under this Agreement shall
not be liable to the Company or to any other Covered Person for its good faith
reliance on the provisions of this Agreement or any approval or authorization
granted by the Company or any other Covered Person. The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Covered Person otherwise existing at law or in equity, are agreed by the Members
to replace such other duties and liabilities of such Covered Person.
 
(f) The foregoing provisions of this Section 21 shall survive any termination of
this Agreement.
 
22. Assignments.
 
(a) Restrictions on Assignment of Interests. No Member shall make or effect an
Assignment of all, or any part of, such Member’s Interest, except as provided in
this Section 22. Notwithstanding anything contained in this Section 22 to the
contrary, but subject to compliance with the provisions of Section 22(g) below,
the Right of First Refusal contained in Section 22(c) below shall not apply to
an assignment of CNQC Member Interest (i) to an Affiliate of CNQC, or (ii)
pursuant to the exercise of the CNQC Option under Section  14(c).
 
(b) Assignment in a Permitted Transfer. Subject to Section 22(c), a Member may
at any time Assign any part of such Member’s Interest in a Permitted Transfer
and the assignee of such Member’s Interest shall be deemed to be admitted as a
Member of the Company without any further action or consent by the Members if
such Permitted Transferee has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the assigned Interest.
 
(c) Right of First Refusal. A Member who wishes to make an Assignment of such
Member’s Interest to any Person, may make such an Assignment only after
complying with the provisions of this Section 22(c).
 
(i) Any such Member shall promptly send a notice (the “Offer Notice”) to the
Company and each other Member and be deemed to have offered to sell his or her
Interest (the “Offered Interest”) otherwise subject to the proposed Assignment
to the Company and to the other Members at the price and on the terms determined
in accordance with this Section 22. The Offer Notice shall include a statement
of the type of proposed Assignment, the name, address (both home and business
address in the case of a natural person), and business or occupation of the
person to whom such Interest would be transferred, the consideration for the
proposed Assignment, the payment terms and any other facts that are or would
reasonably be deemed material to the proposed Assignment.
 
 

 
 
(ii) Upon notice of a proposed Assignment, the Company shall have the first
right and the other Members shall have the second right to purchase all, but not
less than all, of the Offered Interest for the purchase price determined
pursuant to Section 22(d) and upon the payment terms set forth in Section 22(e).
The Company shall exercise its right to purchase, if at all, by irrevocable
notice to the Members and the selling Member within thirty (30) days of the date
of the Offer Notice, and the remaining Members shall exercise their right to
purchase, if at all, by irrevocable notice to the Company and the selling Member
within forty five (45) days of the date of the Offer Notice. The Members may
purchase in such proportion as they may agree or, absent agreement, in
accordance with their respective percentage Interests (where the percentage
Interests of all Members other than the proposed assignee equals 100%). The
Company shall promptly give the remaining Members notice of the exercise by any
other Members of their right to purchase.
 
(iii) If the Company and the other Members do not agree to buy in the aggregate
all of the Offered Interest within the applicable exercise periods, such
Assignment may be completed on terms no more favorable to the transferee than
those set forth in the Offer Notice. If an Assignment is not consummated within
sixty (60) days after the expiration of the applicable exercise periods, the
provisions of this Agreement will again apply to such Offered Interest as if no
such Assignment had been contemplated and no notice had been given. An
Assignment is consummated when the Company has been given notice by the parties
involved that they have transferred the Interest subject to the Assignment to
their satisfaction, subject to recordation by the Company on its books.
 
(d) Determination of Purchase Price.
 
(i) The price to be paid for the Interest of a selling Member shall be the price
set forth in the Offer Notice. If the proposed Assignment is a pledge or gift
then the price to be paid for the Interest shall be the fair market value as
determined pursuant to Section 22(d)(ii).
 
(ii) If the non-assigning Member and the Member cannot agree on the price to be
paid for an Interest within thirty (30) days of the date of the Offer Notice,
then the independent certified public accountants then employed by the Company
(the “Accountants”) shall determine the fair market value of the assigning
Member’s Interest, taking into account minority or controlling interests
discounts. If the Accountants are unable or unwilling to perform such an
appraisal, the Accountants shall appoint an independent third party with not
less than five (5) years’ experience appraising similar businesses to conduct
the appraisal. The appraiser shall have thirty (30) days from the date of
appointment to report the fair market value of the assigning Member’s Interest,
and such appraisal shall be binding. The costs of appraisal shall be evenly
divided between the Company and the assigning Member.
 
 

 
 
(e) Payment Terms. The purchase price to be paid upon the purchase of all or a
part a Member’s Interest under the provisions of Section 22(c) shall be paid in
cash or by wire transfer of immediately available funds upon closing, together
with any instruments of transfer and Assignment reasonably requested by the
purchaser.
 
(f) Closing; Payment of Purchase Price. Whenever a right of first refusal under
Section 22(c) of this Agreement is exercised, the purchase of the Offered
Interest will take place at a closing, to be held at 10 a.m. thirty (30) days
after the date on which the last option to buy is exercised or lapses, or after
the date on which the last buyer becomes obligated to buy, at the Company’s
office or at any other time, date and place to which the parties agree. At the
closing, the selling Member or his or her legal representative shall execute
such documents of Assignment and transfer as the purchasers may reasonably
request. Each Member appoints the Company as such Member’s agent and
attorney-in-fact to execute and deliver all documents needed to convey such
Member’s Interest, if the selling Member is not present at the closing. This
power of attorney does not terminate on the Member’s disability, and continues
for so long as this Agreement is in effect except as otherwise required by law.
 
(g) Manner of Assignment.
 
(i) No Assignment shall be effective unless all of the following conditions
shall have been satisfied or waived by the Company:
 
(1) the assignee shall have furnished to the Board of Managers an executed and
delivered Assignment of the assignor’s Interest in form and substance
satisfactory to the Board of Managers;
 
(2) the assignee shall have executed and delivered to the Board of Managers an
undertaking of the assignee to be bound by all the terms and provisions of this
Agreement, in form and substance satisfactory to the Board of Managers, and such
other instruments as may be required by law;
 
(3) the Assignment shall not result in the termination of the Company for
federal income tax purposes;
 
(4) the Assignment shall comply with applicable federal and state securities
laws;
 
(5) the assignee shall have paid to the Company the amount determined by the
Board of Managers to be equal to the costs and expenses incurred in connection
with such Assignment;
 
 

 
 
(6) the assignee shall acknowledge that the Interest has not been registered
under the Securities Act of 1933, or any applicable state securities laws, in
reliance upon exemptions therefrom, and shall covenant, represent, and warrant
that the assignee is acquiring the Interest for investment only and not with a
view to the resale or distribution thereof; and
 
(7) the assignee shall furnish the Board of Managers with such other similar
information or documentation as the Board of Managers may reasonably request.
 
(ii) No purported Assignment or other act of a Member in contravention of the
provisions of this Section 22(g) shall be or constitute an effective Assignment
of an Interest, or otherwise be binding upon or recognized by the Company unless
the assignor and the assignee shall have complied with the requirements of this
Section 22(g).
 
(iii) Each Member hereby agrees to indemnify and hold harmless the Company, and
the other Members, from and against all loss, damage or expense, including,
without limitation, tax liabilities or loss of tax benefits, arising directly or
indirectly as a result of any Assignment or purported Assignment in
contravention of the provisions of this Section 22(g).
 
(iv) Involuntary Assignment by a Member. In the event a Member’s Interest, or
any portion thereof, is taken by levy, foreclosure, charging order, execution or
other similar involuntary proceeding, the Company shall not dissolve, but the
statutory or other involuntary assignee of said Interest, or any portion
thereof, shall be entitled only to the right to participate in allocations of
profits and losses of the Company and the right to receive distributions from
the Company.
 
(v) Admission of New Members. Except as provided in Section 22(b), no Person
shall be admitted as a Member of the Company after the date of this Agreement
without approval of at least a majority of the Managers.
 
(vi) Members’ Representative and Successors. If a Member who is a natural person
dies or a court of competent jurisdiction adjudges the Member to be incompetent
to manage his or her person or property, the Member’s executor, administrator,
guardian, conservator or other legal representative may exercise all the
Member’s rights for the purpose of settling the Member’s estate or administering
the Member’s property.
 
(vii) Withdrawal of Members. No Member shall have the right to withdraw from the
Company without the consent of a Majority in Interest (excluding the withdrawing
Member).
 
 

 
 
23. Resignation. A Member may not resign from the Company except with the prior
written consent of the other Members. If a Member is permitted to resign
pursuant to this Section 23, and an additional member of the Company is to be
admitted as a substitute member of the Company, such admission shall be subject
to Section 22 hereof. Such admission shall be deemed effective immediately prior
to the resignation and, immediately following such admission, the resigning
Member shall cease to be a member of the Company.
 
24. Forfeiture of Interests. Any Member who commits an act of fraud against the
Company or materially breaches its fiduciary duties to the Company, as
determined by a court of competent jurisdiction, shall forfeit its Interest in
the Company, and such Interest shall immediately become null and void and shall
no longer be outstanding without any further action on the part of the Company
or any other Member.
 
25. Dissolution.
 
(a) The Company shall be dissolved, and its affairs shall be wound up upon the
first to occur of the following: (i) the termination of the legal existence of
the last remaining member of the Company or the occurrence of any other event
which terminates the continued membership of the last remaining member of the
Company in the Company unless the Company is continued without dissolution in a
manner permitted by this Agreement or the Act, (ii) the entry of a decree of
judicial dissolution under Section 18-802 of the Act or (iii) the approval by at
least a majority of the Managers. Upon the occurrence of any event that causes
the last remaining member of the Company to cease to be a member of the Company
(other than (a) upon an assignment by the Member of all of its limited liability
company interest in the Company and the admission of the transferee pursuant to
Sections 22 and 24, or (b) the resignation of the current Members and the
admission of one or more additional members of the Company pursuant to Sections
23 and 24) to the fullest extent permitted by law, the personal representative
of such member is hereby authorized to, and shall, within 90 days after the
occurrence of the event that terminated the continued membership of such member
in the Company, agree in writing (A) to continue the Company and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of the Company, effective as of the occurrence of
the event that terminated the continued membership of the last remaining member
of the Company.
 
(b) Notwithstanding any other provision of this Agreement to the contrary, the
Bankruptcy of a Member shall not cause such Member to cease to be a member of
the Company and upon the occurrence of such an event, the business of the
Company shall continue without dissolution.
 
 

 
 
(c) Notwithstanding any other provision of this Agreement, each Member waives
any right it might have to agree in writing to dissolve the Company upon its
Bankruptcy, or the occurrence of an event that causes such Member to cease to be
a member of the Company.
 
(d) In the event of dissolution, the Company shall conduct only such activities
as are necessary to wind up its affairs (including the sale of the assets of the
Company in an orderly manner), and the assets of the Company shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act.
 
(e) The Company shall terminate when (i) all of the assets of the Company, after
payment of or due provision for all debts, liabilities and obligations of the
Company shall have been distributed to the Members in the manner provided for in
this Agreement, and (ii) the Certificate of Formation shall have been canceled
in the manner required by the Act.
 
26. Tax Matters Partner. SeD Ballenger, LLC, or such other Member as the Board
of Managers may designate from time to time, shall be the Tax Matters Partner
for the Company within the meaning of Section 6231(a)(7) of the Code (the “Tax
Matters Partner”). The Tax Matters Partner shall have the right and obligation
to take all actions authorized and required, respectively, by the Code for the
Tax Matters Partner. The Tax Matters Partner shall have the right to retain
professional assistance in respect of any audit or controversy proceeding
initiated with respect to the Company by the IRS or any state or local taxing
authority, and all expenses and fees incurred by the Tax Matters Partner on
behalf of the Company shall constitute expenses of the Company. In the event the
Tax Matters Partner receives notice of a final partnership adjustment under
Section 6223(a)(2) of the Code, the Tax Matters Partner shall either (i) file a
court petition for judicial review of such adjustment within the period provided
under Section 6226(a) of the Code, a copy of which petition shall be mailed to
all other Members on the date such petition is filed, or (ii) mail a written
notice to all other Members, within such period, that describes the Tax Matters
Partner’s reasons for determining not to file such a petition.
 
27. Tax Elections.
 
(a) Except as otherwise provided in this Section 27, the Board of Managers
shall, in its sole discretion, decide whether to make any available elections
under the Code or any applicable state or local tax law on behalf of the
Company.
 
(b) The Tax Matters Partner may, upon receiving the written consent of each
other Member, make or revoke, on behalf of the Company, an election in
accordance with Section 754 of the Code, so as to adjust the basis of Company
property in the case of a distribution of property within the meaning of
Section 734 of the Code, and in the case of a transfer of an Interest within the
meaning of Section 743 of the Code. Each Member shall, upon request of the Tax
Matters Partner, supply the information necessary to give effect to such an
election.
 
 

 
 
(c)  No election shall be made by the Company or any Member for the Company to
be treated as a corporation, or an association taxable as a corporation, under
the Code or any provisions of any state or local tax laws. The Company shall be
treated as a partnership for U.S. federal income tax purposes.
 
28. Waiver of Partition; Nature of Interest. Except as otherwise expressly
provided in this Agreement, to the fullest extent permitted by law, each Member
hereby irrevocably waives any right or power that such Person might have to
cause the Company or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of the Company,
to compel any sale of all or any portion of the assets of the Company pursuant
to any applicable law or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of the Company. No Member shall have any interest in any specific
assets of the Company, and no Member shall have the status of a creditor with
respect to any distribution pursuant to Section 16 hereof. The interest of each
Member in the Company is personal property.
 
29. Benefits of Agreement; No Third-Party Rights. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of any Member. Nothing in this Agreement shall be
deemed to create any right in any Person (other than as a Covered Person) not a
party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person.
 
30. Severability of Provisions. Each provision of this Agreement shall be
considered severable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.
 
31. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.
 
32. Binding Agreement. Notwithstanding any other provision of this Agreement,
each Member agrees that this Agreement constitutes a legal, valid and binding
agreement of the Members and is enforceable against the Members in accordance
with its terms.
 
33. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware (without regard to conflict of laws principles),
all rights and remedies being governed by said laws.
 
34. Amendments. This Agreement may be modified, altered, supplemented or amended
pursuant to a written document executed and delivered by the Members.
 
 

 
 
35. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original of this Agreement and all of which
together shall constitute one and the same instrument notwithstanding the fact
that not all signatures appear on the same page.
 
36. Notices. Any notices required to be delivered hereunder shall be in writing
and personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Company, to the Company at its address in
Section 2, (b) in the case of the Members, to each Member at its address as
listed on Schedule B attached hereto and (c) in the case of either of the
foregoing, at such other address as may be designated by written notice to the
other party.
 
37. Effectiveness. Pursuant to Section 18-201(d) of the Act, this Agreement
shall be effective as of the date hereof. Other than this Agreement, any other
limited liability company agreement, operating agreement, or any other form of
ownership agreement of the Company, of any nature whatsoever, shall be null and
void with no force and effect.
 
38. Definitions and Rules of Construction. Capitalized terms used and not
otherwise defined herein have the meanings set forth on Schedule A hereto, the
terms and provisions of which are incorporated herein. The rules of construction
to be applied herein are as set forth on Schedule A hereto.
 
39. No Recourse. Notwithstanding anything to the contrary contained in this
Agreement, to the fullest extent permitted by law, none of the direct or
indirect partners, shareholders, members, Managers, officers, managers,
trustees, agents or employees in or of any Member shall be personally liable in
any manner or to any extent under or in connection with this Agreement and the
Company shall not have any recourse to any assets of any such parties.
 
 

 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Agreement as of the date first written above.
 
 
MEMBERS:
 
 
SeD Ballenger, LLC
 
 
 
 
By: /s/ Charles
Mackenzie                                                                    
Name:
Title:  Chief Development Officer, SeD Development Management, LLC, Manager
 
 
 
 
 
 
CNQC Maryland Development LLC
 
 
 
 
By:  /s/ Genzhong
Li                                                                    
Name:
Title:  Vice President
 
 

 
 
[Signature Page to Limited Liability Company Agreement]
 

 

 
SCHEDULE A
 
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
A.            
Definitions.
 
When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:
 
“Act” has the meaning set forth in the second paragraph of this Agreement.
 
“Additional Required Capital” has the meaning set forth in Section 14(a) hereof.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person (including, without limitation, any Person holding a
direct or indirect equity interest in such Person).
 
“Agreement” means this Limited Liability Company Agreement of the Company,
together with all schedules attached hereto, as amended, restated, supplemented
or otherwise modified from time to time.
 
“Annual Tax Reports” has the meaning set forth in Section 18 hereof.
 
“Applicable Law” means all existing and future federal, state and local laws,
orders, ordinances, governmental rules and regulations and court orders and is
expressly deemed to include all zoning laws and environmental laws.
 
“Assign” means to effect an Assignment, by whatever means.
 
“Assignment” means any sale, inter vivos transfer or gift, assignment, pledge,
grant of security interest, or transfer by will or trust, by operation of law or
otherwise, in or of all or any part of an Interest.
 
“Authorized Signatory” shall have the meaning set forth in Section 7(b) hereof.
 
“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) 120 days after the commencement of
any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, if the proceeding has not been dismissed, or if within 90 days
after the appointment without such Person’s consent or acquiescence of a
trustee, receiver or liquidator of such Person or of all or any substantial part
of its properties, the appointment is not vacated or stayed, or within 90 days
after the expiration of any such stay, the appointment is not vacated. The
foregoing definition of “Bankruptcy” is intended to replace and shall supersede
and replace the definition of “Bankruptcy” set forth in Sections 18-101(1) and
18-304 of the Act.
 
 

 
 
“Basic Documents” means this Agreement, the Certificate of Formation, and all
documents and certificates contemplated thereby or delivered in connection
therewith.
 
“Board of Managers” shall mean a board consisting of the Managers of the Company
appointed by the Members, which Board of Managers shall manage the business and
affairs of the Company in accordance with the provisions of this Agreement.
 
“Budget” has the meaning set forth in Section 8(b) hereof.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required to close.
 
“Buy-out Price” has the meaning set forth in Section 11(b) hereof.
 
“Buy-Sell Election Date” has the meaning set forth in Section 11(c) hereof.
 
“Buy-Sell Offer Notice” has the meaning set forth in Section 11(b) hereof.
 
“Capital Account” has the meaning set forth in Section 13 hereof.
 
“CCRC Multifamily Parcel” shall mean the “Land Bay D,” described in the
development plan attached as Exhibit C, consisting of approximately six acres of
land for 200 multifamily senior units and associated parking, located in
Ballenger Run, Frederick County, MD.
 
“Certificate of Formation” means the Certificate of Formation of the Company
filed with the Secretary of State of Delaware on October 16, 2014 as amended or
amended and restated from time to time.
 
“CNQC Option” has the meaning set forth in Section 14(c) hereof.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provisions of succeeding law).
 
“Company” shall mean SeD Maryland Development, LLC, a Delaware limited liability
company.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person (although the
same may be subject to the approval of other partners, members or other
Persons), whether through the ownership of voting securities or general
partnership or managing member interests, by contract or otherwise.
“Controlling” and “Controlled” shall have correlative meanings. Without limiting
the generality of the foregoing, a Person shall be deemed to Control any other
Person in which it owns, directly or indirectly, a majority of the ownership
interests.
 
 
 
 

 
 
“Covered Persons” has the meaning set forth in Section 21(a) hereof.
 
“Deadlock” has the meaning set forth in Section 11(a) hereof.
 
“Development Work” has the meaning set forth in Section 8(a) hereof.
 
“Election Notice” has the meaning set forth in Section 14(c) hereof.
 
“Fiscal Year” has the meaning set forth in Section 15 hereof.
 
“Initiating Member” has the meaning set forth in Section 11(b) hereof.
 
“Institutional Lender” has the meaning set forth in Section 8(c) hereof.
 
“Interest” means the entire ownership interest of a Member in the Company.
 
“IRS” means the Internal Revenue Service.
 
“Majority in Interests” means Members holding fifty-one percent (51%) or more of
the Interests.
 
“Management Agreement” has the meaning set forth in Section 9(a) hereof.
 
“Management Company” has the meaning set forth in Section 9(a) hereof.
 
“Manager” shall mean a Person or Persons selected from time to time to manage
the affairs of the Company under Section 10 hereof as a member of the Board of
Managers. Each Manager is hereby designated as a “manager” within the meaning of
the Act. References to the Manager in the singular or as him, her, it, itself or
other like references, shall also be deemed, where the context so requires, to
include the plural or the masculine or feminine reference, as the case may be.
 
“Member Loan” has the meaning set forth in Section 14(a) hereof.
 
“Member Loan Notice” has the meaning set forth in Section 14(b) hereof.
 
“MF Multifamily Parcel” shall mean the “Land Bay B,” described in the
development plan attached as Exhibit C, consisting of approximately 15 acres of
land for 210 all-age multifamily units and associated parking, located in
Ballenger Run, Frederick County, MD.
 
“New Member” has the meaning set forth in Section 15(e) hereof.
 
“NVR Purchase and Sale Agreements” means collectively:
 
 
 
 

 
 
(i) That certain Assignment and Assumption Agreement – Ballenger Run between
NVR, Inc., as assignor (“NVR”), and the Company, dated December 10, 2014, and
amended by that certain Restatement and Reinstatement of and First Amendment to
Assignment and Assumption Agreement, dated January 9, 2015;
 
(ii) That certain Lot Purchase Agreement – Ballenger Run – Single Family
Attached Villa between the Company, as seller, and NVR, as purchaser, dated
December 10, 2014, as amended by that certain Restatement and Reinstatement of
and First Amendment to Lot Purchase Agreement – Ballenger Run – Single Family
Attached Villa, dated January 9, 2015;
 
(iii) That certain Lot Purchase Agreement – Ballenger Run –Townhouse between the
Company, as seller, and NVR, as purchaser, dated December 10, 2014, as amended
by that certain Restatement and Reinstatement of and First Amendment to Lot
Purchase Agreement – Ballenger Run – Townhouse, dated January 9, 2015;
 
(iv) That certain Lot Purchase Agreement – Ballenger Run – Large Single Family
Dwelling between the Company, as seller, and NVR, as purchaser, dated December
10, 2014, as amended by that certain Restatement and Reinstatement of and First
Amendment to Lot Purchase Agreement – Ballenger Run – Large Single Family
Dwelling, dated January 9, 2015;
 
(v) That certain Lot Purchase Agreement – Ballenger Run –Neo-Traditional Single
Family Dwelling between the Company, as seller, and NVR, as purchaser, dated
December 10, 2014, as amended by that certain Restatement and Reinstatement of
and First Amendment to Lot Purchase Agreement – Ballenger Run – Neo-Traditional
Single Family Dwelling, dated January 9, 2015; and
 
(vi) That certain Lot Purchase Agreement – Ballenger Run –Small Single Family
Dwelling between the Company, as seller, and NVR, as purchaser, dated December
10, 2014, as amended by that certain Restatement and Reinstatement of and First
Amendment to Lot Purchase Agreement – Ballenger Run – Small Single Family
Dwelling, dated January 9, 2015.
 
“Officer” has the meaning set forth in Section 10 hereof.
 
“Partnership Minimum Gain” shall have the meaning set forth in Treasury
Regulations Section 1.704-2(d) and any corresponding provision or provisions of
succeeding Regulations. In accordance with Treasury Regulations Section
1.704-2(d), the amount of Partnership Minimum Gain is determined by first
computing, for each nonrecourse liability of the Company, any gain the Company
would realize if it disposed of the property subject to that liability for no
consideration other than full satisfaction of the liability, and then
aggregating the separately computed gains. A Member’s share of Partnership
Minimum Gain shall be determined in accordance with Treasury Regulations Section
1.704-2(g)(1).
 
 
 
 

 
 
“Partner Nonrecourse Debt Minimum Gain” shall have the meaning set forth in
Treasury Regulations Section 1.704-2(i). A Member’s share of Partner Nonrecourse
Debt Minimum Gain shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(5).
 
“Permitted Transfer” means (1) a gift, bequest, sale or other transfer of an
Interest or a part thereof to a member of the immediate family of a Member
(defined for purposes of this Agreement as a Member’s spouse, descendants
(either by birth or adoption prior to age twelve (12) and ancestors) or to an
express trust for the benefit of one or more members of the immediate family of
a Member or to the beneficiaries of any trust that is a Member; or (2) a gift,
sale, or transfer of an Interest (or a part thereof) to an Affiliate.
 
“Permitted Transferee” means any Person who acquires an Interest in the Company
in a Permitted Transfer as set forth in Section 22 hereof.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, partnership, limited partnership, limited liability
partnership, association, joint stock company, trust, unincorporated
organization, or other organization, whether or not a legal entity, and any
governmental authority.
 
“Project Financing” has the meaning set forth in Section 8(c) hereof.
 
“Project Financing Lender” has the meaning set forth in Section 8(c) hereof.
 
“Project Plan” has the meaning set forth in Section 8(a) hereof.
 
“Property” has the meaning set forth in Section 7(a) hereof.
 
“Purchase Agreement” has the meaning set forth in the Recitals hereof.
 
“Purchasing Member” has the meaning set forth in Section 11(d) hereof.
 
“Responding Member” has the meaning set forth in Section 11(b) hereof.
 
“Response Notice” has the meaning set forth in Section 11(c) hereof.
 
“Selling Member” has the meaning set forth in Section 11(d) hereof.
 
“Sell-out Price” has the meaning set forth in Section 11(b) hereof.
 
“Tax Matters Partner” has the meaning set forth in Section 26 hereof.
 
“Taxable Year” has the meaning set forth in Section 15 hereof.
 
 
 
 

 
 
“Treasury Regulations” means the Treasury regulations issued under the Code, as
amended and as hereafter amended from time to time. Reference to any particular
provision of the Treasury Regulations shall mean that provision of the Treasury
regulations on the date hereof and any successor provision of the Treasury
Regulations.
 
B.            
Rules of Construction.
 
Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms. The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.” The terms “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision. The Section
titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement
 
.
 
 
 
 

 

 
SCHEDULE B
 
 
 
MEMBERS
 
Name
 
Mailing Address
 
Amount of Cash or Agreed Value of Property Contributed
 
Percentage
Interest
 
 
 
 
 
SeD Ballenger, LLC
 
4800 Montgomery Lane, Suite 210, Bethesda MD, 20814
 
$12,697,568
 
83.55%
 
 
 
CNQC Maryland Development LLC
 
4800 Montgomery Lane Suite 210, Bethesda, MD 20814
 
$2,500,000
 
16.45%
 

 
 
 

 
 
 EXHIBIT A

PROPERTY DESCRIPTION
 
 
 
 
 
 
 
 

 
 
 EXHIBIT B

MANAGEMENT AGREEMENT
 
 
 
 
 
 
 
 
 

 
 
EXHIBIT C
 
DEVELOPMENT PLAN
 
 
 
 
 
 
 
 
